Exhibit 10.3

RESTRICTED STOCK UNIT AWARD AGREEMENT

(PERFORMANCE BASED)

UNDER THE AMENDED AND RESTATED

DESTINATION MATERNITY CORPORATION 2005 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between Destination Maternity Corporation, a Delaware corporation, (the
“Company”) and David Helkey (the “Grantee”).

WHEREAS, the Company maintains the Destination Maternity Corporation Amended and
Restated 2005 Equity Incentive Plan, as amended from time to time (the “Plan”)
for the benefit of its employees, directors, consultants, and other individuals
who provide services to the Company; and

WHEREAS, the Plan permits the grant of Restricted Stock Units, including
Restricted Stock Units that are Performance Awards; and

WHEREAS, to compensate the Grantee for his or her service with the Company and
to further align the Grantee’s financial interests with those of the Company’s
other stockholders, the Board approved this Award of Restricted Stock Units
effective on [●], 2019.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 

  1.

Award of Performance-Based Restricted Stock Units.

(a)    Award. The Company hereby awards the Grantee [●] Restricted Stock Units
(the “Target Award”), subject to adjustment as set forth in Section 5 of this
Agreement and Section 3(c) of the Plan and subject further to the restrictions
and on the terms and conditions set forth in this Agreement (the “Restricted
Stock Units”). The terms of the Plan are hereby incorporated into this Agreement
by this reference, as though fully set forth herein. Except as otherwise
provided herein, capitalized terms herein will have the same meaning as defined
in the Plan.

(b)    Performance Restricted Stock Units. The Restricted Stock Units are
Performance Awards and will become vested if and to the extent the service and
performance vesting conditions set forth in Section 2 are satisfied. To the
extent so vested, each Restricted Stock Unit represents an unfunded, unsecured
right of the Grantee to receive one Share at a specified time. Unless otherwise
provided herein, upon cessation of Grantee’s service with the Company prior to
the date of the Company’s release of earnings for the fiscal year ending on
January 30, 2022 (i.e., about 6 to 8 weeks after January 30, 2022, with the
specific vesting date to be determined by the Committee), Grantee shall
immediately forfeit all Restricted Stock Units, with no further compensation due
to Grantee.

 

  2.

Vesting of Restricted Stock Units.

(a)    Vesting. Subject to this Section 2, the Restricted Stock Units shall vest
and become unrestricted in accordance with Exhibit A, attached hereto. Vested
Restricted Stock Units shall settle into Shares as provided in Section 3.



--------------------------------------------------------------------------------

(b)    Change in Control. In the event that within eighteen (18) months
following the consummation of a Change in Control, the Grantee’s employment is
terminated in a Qualifying Termination, as such term is defined in the Executive
Employment Agreement between the Company and Grantee, dated [●], 2019 (the
“Employment Agreement”), Grantee’s unvested Restricted Stock Units shall
immediately become vested and settled pursuant to Section 3, as of the effective
date of such Qualifying Termination and assuming that the Target level of
performance as provided on Exhibit A has been achieved.

3.    Settlement. The Committee will certify the performance results, and the
resulting number of vested Restricted Stock Units, promptly following the end of
the Performance Period (as set forth on Exhibit A) and Shares will be
distributed to the Grantee in respect of vested Restricted Stock Units within
2 1/2 months following the end of the Performance Period (the “Settlement
Date”).

4.    Non-Transferability. Neither the Restricted Stock Units nor any right with
respect thereto may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or by the laws of
descent and distribution, and any purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance will be void and unenforceable.

5.    Rights of Grantee During Restricted Period. The Grantee will not have any
stockholder rights or privileges, including voting rights, with respect to the
Shares underlying the Restricted Stock Units until such Shares are delivered to
the Grantee. Notwithstanding the foregoing, if the Company declares and pays a
cash dividend or distribution with respect to its Shares prior to the Settlement
Date, the Restricted Stock Units then subject hereto will be increased by a
number of additional Restricted Stock Units determined by dividing (A) the total
dividend or distribution that would then be payable with respect to a number of
Shares equal to the number of Restricted Stock Units subject hereto on the
dividend or distribution record date (including any additional Restricted Stock
Units previously credited pursuant to this paragraph), divided by (b) the Fair
Market Value on the dividend or distribution record date. Additional Restricted
Stock Units credited under this paragraph will be subject to the same terms and
conditions (including the same performance and service vesting and settlement
provisions) as the Restricted Stock Units subject hereto immediately prior to
such dividend or distribution.

6.    Securities Laws. The Board may from time to time impose any conditions on
the Restricted Stock Units or the Shares underlying such award, as it deems
necessary or advisable to ensure that the Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.

7.    Tax Consequences. The Grantee acknowledges that the Company has not
advised the Grantee regarding the Grantee’s income tax liability in connection
with the grant, vesting or settlement of the Restricted Stock Units. The Grantee
has had the opportunity to review with his or her own tax advisors the federal,
state and local tax consequences of the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

8.    The Plan. This Award of Restricted Stock Units is subject to, and the
Grantee agrees to be bound by, all of the terms and conditions of the Plan, as
such Plan may be amended from time to time in accordance with the terms thereof.
Pursuant to the Plan, the Board is

 

2



--------------------------------------------------------------------------------

authorized to adopt rules and regulations not inconsistent with the Plan as it
shall deem appropriate and proper. A copy of the Plan in its present form is
available for inspection during business hours by the Grantee at the Company’s
principal office. All questions of the interpretation and application of the
Plan and the Grantee shall be determined by the Board and any such determination
shall be final, binding and conclusive.

9.    Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature. For the avoidance of doubt, the
grant of the Restricted Stock Units is in full and complete satisfaction of that
certain restricted stock unit grant described in Section 5.3.1, clause (ii), of
the Employment Agreement.

10.    No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Grantee the right to be retained in the employ
of, or in any consulting relationship with, the Company or any of its
Affiliates. Further, the Company (or, as applicable, its Affiliates) may at any
time dismiss the Grantee, free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided herein.

11.    Electronic Delivery of Documents. The Grantee hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Award, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Company.

12.    Tax Withholding. The Company hereby agrees that, at the election of the
Grantee and except as would otherwise violate the terms of any financing
agreement to which the Company is then a party, the maximum applicable tax
withholding obligations arising in connection with this Award may be settled by
withholding the delivery of nonforfeitable Shares otherwise distributable
hereunder in respect of vested Restricted Stock Units based on the Fair Market
Value of those Shares.

13.    Governing Law. This Agreement will be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of laws.

14.    Amendment. Subject to the provisions of the Plan, this Agreement may only
be amended by a writing signed by each of the parties hereto.

15.    Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[This space left blank intentionally; signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Restricted Stock Unit Award Agreement on the respective
date below indicated.

 

DESTINATION MATERNITY CORPORATION By:     Name:   Title:   Date:   GRANTEE:
David Helkey Signature:     Date:  

 

4



--------------------------------------------------------------------------------

Exhibit A

 

  1.

Performance Period: The period commencing on the Effective Date (as defined in
the Employment Agreement) and ending on the last day of the Company’s fiscal
year ending on January 30, 2022.

 

  2.

Metric: Relative total shareholder return (“TSR”) of the peer group selected by
the Committee, reflecting a 20 trading day average stock price immediately prior
to the beginning of the Performance Period and at the end of the Performance
Period.

 

  3.

Measurement: The Company’s TSR performance relative to the peer group selected
by the Committee. Excludes companies who are not in the peer group at either the
beginning or the end of the performance period.

 

  4.

Performance Scale: Final number of Shares determined based on following scale:

 

Restricted Stock Units Vested (as a % of the Target Award)

   Relative TSR Performance

0%

   Below 25th Percentile

50%

   25th Percentile

100% (“Target”)

   55th Percentile

200%

   75th Percentile or Above Note: Straight-line interpolation to be used between
various performance/payout plot points in the grid above.

 

  5.

Governor: If the Company’s TSR is negative over the Performance Period, the
“Restricted Stock Units Vested” is limited to 100% of the Target Award, even if
the level of relative performance is above the 55th Percentile.

 

  6.

Service Vesting: Except as provided in Section 2(b), upon cessation of Grantee’s
service with the Company prior to the date of the Company’s release of earnings
for the fiscal year ending on January 30, 2022 (i.e., about 6 to 8 weeks after
January 30, 2022, with the specific vesting date to be determined by the
Committee), Grantee shall immediately forfeit all Restricted Stock Units, with
no further compensation due to Grantee.

 

5